Citation Nr: 1517352	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  08-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS).

2. Entitlement to an initial rating in excess of 30 percent for chronic headaches.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a rating decision in May 2011 the RO increased the rating to 30 percent effective the date of receipt of the Veteran's underlying claim of service connection.  

The Veteran testified at a hearing before the Board in January 2014.  A transcript of the hearing testimony is in the claims file.

In a decision in May 2014 the Board denied, in pertinent part, the Veteran's claim for an initial compensable rating for anxiety disorder higher than 30 percent and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties in January 2015, vacated the Board's May 2014 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.

In a statement received in February 2015 on a VA Form 9 Appeal, the Veteran made several arguments regarding her claim for an increased rating for a right foot disability based on loss of motion of subtalar joint, which the Board denied in the May 2014 decision.  First, she stated that her surgeon made an error in filling out her forms and omitted documenting that she had subtalar ankylosis.  Second, she stated that VA made a clear and unmistakable error (CUE) in denying her claim.  Third, she indicated that if it is too late to reconsider her claim then it should be construed as an increased rating claim with an earlier effective date for the higher rating.  

In the January 2015 Joint Motion, the parties noted that the Veteran was not pursuing higher initial staged ratings for her residuals of a comminuted fracture of the right calcaneus and right 1st metatarsal, status post open reduction and internal fixation (ORIF) with traumatic arthritis of the right subtalar joint and that the issues should be affirmed.  However, the Court held that an "appellant's abandonment of the right to a decision by the Court on direct appeal of an issue in a Board decision does not otherwise preclude him from collaterally attacking the Board decision on that issue on the basis of CUE."  See Cacciola v. Gibson, 27 Vet. App. 45, 58 (2014).  It is unclear whether the Veteran in her February 2015 statement was filing an increased rating claim or raising the issue of CUE with a prior Board decision.  She and her representative are advised  that a written, signed motion that complies with each of the provisions of 38 C.F.R. § 20.1404 must be filed in order for the Board to review the May 2014 decision on the grounds of CUE.  The Veteran's contentions written on the Form 9 Appeal do not comply with the provisions of 38 C.F.R. § 20.1404.  Therefore, that matter will not be addressed at this time.  The Veteran is, however, invited to file a proper motion with the Board which meets the requirements of the law.  

The claims for a higher rating and an earlier effective date are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, with a notation that once there is a final decision on an issue.  The Veteran's December 2012 claim of service connection for gastroesophageal reflux disease has not been adjudicated and also is referred to the AOJ for appropriate action.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  VBMS includes the following records: the March 2015 brief from the Veteran's representative, January 2015 Joint Motion, February 2015 Court Order, a May 2014 rating decision granting service connection for chronic headaches, the February 2015 statement discussed above, and the Veteran's February 2015 notice of disagreement with the initial rating assigned for chronic headaches.  VA medical records from 2011 to 2015 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

VA treatment records dated from 2013 to 2015 were printed on February 25, 2015 and are associated with Virtual VA.  Although a Supplemental Statement of the Case was not issued following receipt of these records, the records are found to be cumulative or duplicative of the other evidence of record, and a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304. 

In the rating decision in May 2014, which implemented the May 2014 Board decision, service connection for chronic headaches was granted and an initial 30 percent rating was assigned.  In February 2015 the Veteran filed a notice of disagreement with the initial rating.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The issue of an initial rating higher than 30 percent for chronic headaches is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT
 
1. For the period of the appeal, the service-connected anxiety disorder is shown to have been manifested by a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity.  

2. The Veteran meets the schedular requirement for TDIU, and her service-connected disabilities render her unemployable.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial higher rating of 50 percent, but not higher, for the service-connected anxiety disorder (NOS) have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014).

2. The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant an award of TDIU, VA's duties to notify and assist are deemed fully satisfied regarding TDIU and there is no prejudice to the Veteran in proceeding to decide this issue.  

As for the issue of an initial rating in excess of 30 percent for anxiety disorder, proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In March 2009 a notice letter was sent to the Veteran regarding the information necessary to substantiate her underlying claim of service connection for anxiety disorder.  This appeal arises from disagreement with the initial evaluation following the grant of service connection for anxiety disorder.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's lay statements, treatment records, Social Security Administration (SSA) records, VA examinations dated in March 2009 and July 2013 are in the file.  The Board has reviewed the aforementioned examination reports and finds that the Veteran's clinical history was acknowledged by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within her claims file or on the VBMS and Virtual VA databases.  

The Board notes at this point that the Veteran at her January 2014 hearing contended that the VA-authorized examinations of record, particularly the July 2013 psychiatric examination, were inadequate because they were, in her opinion, too cursorily performed and failed to fully address all of her disabling symptomatology. While acknowledging the Veteran's contention, the Board respectfully informs the Veteran that there are no obvious and glaring omissions, irregularities, or flaws on review of these examination reports that would render them inadequate.  Furthermore, the Board adjudicates a claim based on consideration of not only the VA examination reports but also the entirety of the evidentiary record, which includes private and VA medical treatment reports, SSA medical records, the Veteran's hearing testimony and the oral and written testimonies of her lay witnesses. Therefore, the Board does not find sufficient basis to remand the case for a new examination or an addendum to address any inadequacies with these examination reports.  The VA medical examinations of record are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

 At her January 2014 videoconference hearing conducted at the RO, the Veteran, accompanied by her testifying spouse and her representative, submitted oral testimony and evidence (accompanied by a waiver of first review by the agency of original jurisdiction) before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the January 2014 videoconference hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim of entitlement to an initial higher rating for anxiety disorder.  Thus, the Board finds that the Veterans Law Judge presiding over the January 2014 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2). Bryant, supra.

Neither the Veteran nor her representative has indicated that there was any further evidence to submit in support of her claims.  Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her claim decided herein, and thus no additional assistance or notification is required.

Legal Criteria

The Veteran has been clinically diagnosed with anxiety disorder NOS that was linked to her in-service hazing incident in May 2001 and the service-connected disabilities that resulted.  She filed her original claim for VA compensation for a chronic acquired psychiatric disability on August 31, 2007.  By rating decision dated in April 2009 she was granted service connection for anxiety disorder NOS, effective August 31, 2007 and assigned a 10 percent rating.  By rating decision in May 2011 the RO increased her rating to 30 percent effective August 31, 2007.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's anxiety disorder has been rated as 30 percent disabling under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 9413.  

Under these criteria, a 30 percent rating for anxiety disorder is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for anxiety disorder is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for anxiety disorder is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. 
§ 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

One factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Evidence

The clinical evidence shows that on VA examination in March 2009, the Veteran was diagnosed on Axis I with anxiety disorder NOS (mixed anxiety and depression).  She was married and had several young children.  She indicated that she had a good marriage and had good support from family members who lived close by and was largely able to perform in her role as a mother to her children, within the limitations imposed by her orthopedic disabilities. 

The Veteran's psychiatric symptoms were characterized at the time of the March 2009 examination as being mild.  She reported having disturbed sleep and infrequent panic attacks but none in the past year.  Her pain from her service-connected orthopedic disabilities exacerbated her depression and anxiety.  She admitted to obsessive behaviors such as cleaning the floors of her home three times per day, which delayed her from engaging in other activities, and a preoccupation with counting to the number 8, or performing activities that must then end in 8 or even factors or multiples of 8.  Otherwise, on mental status examination she displayed appropriate dress, good hygiene and grooming, and no suicidal or homicidal ideation.  She was oriented on all spheres and her speech was normal.  Her mood was mildly anxious and dysthymic.  She displayed normal intelligence and thought processes with no evidence of delusional thinking or hallucinations.  Her remote, recent, and immediate memory were deemed to be normal.  Her judgment was intact and she was deemed competent to handle her own affairs and finances.  Her Global Assessment of Functioning score was 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and able to have some meaningful interpersonal relationships.  (See Diagnostic and Statistical Manual - IV, American Psychiatric Association).  The examiner determined that the Veteran had a chronic level of mild anxiety and depression.  During times of intense physical pain her mood becomes significantly more impaired, rendering her unable to function effectively at daily tasks.  However, she did not have total occupational and social impairment due to her anxiety disorder, nor did it impose deficiencies in her judgment, thinking, mood, family relationships, or capacity for work or school.  The Veteran did not have reduced reliability or productivity due to her anxiety disorder.  The examiner determined that the Veteran experienced occasional decrease in work efficiency with intermittent inability to perform occupational tasks due to anxiety, but that she was generally functioning in a satisfactory manner. 

In a December 2011 statement, the Veteran reported that she was always anxious and panicked in large crowds of people.

VA treatment records, to include records dated from 2011 to 2015 show ongoing counseling and treatment for anxiety disorder with panic, depression, insomnia, and a GAF score of 55.  See, e.g., VA treatment records dated January 2013, July 2013, and March 2014.  These records are primarily consistent with the findings reported on the VA examinations discussed above with the exception of a January 2012 VA treatment record that shows a GAF score of 40.  The January 2012 VA examiner also noted that the Veteran complained of anxiety, poor sleep, becoming overwhelmed with panic and trouble concentrating in nursing school.  In July 2013 the records show that her concentration was poor and affected her daily functioning.  

A VA psychiatric examination in July 2013 shows that the Veteran was deemed by the examining clinician to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior and capacity for self-care and conversation.  The Veteran indicated that she was largely socially isolated because of her anxiety and depression, other than interacting with her immediate family members, and that she hardly ever saw her friends.  She indicated that she had a good relationship with her children and husband.  She stated that prior to her foot surgery, she was studying to be a registered nurse but had to stop her studies with only two semesters remaining to earn her nursing degree.  She also reported that she did security work at a race track during races, but that she stopped working after her foot surgery. 

Mental status examination shows that the Veteran was casually dressed and displayed good grooming and hygiene.  She was oriented on all spheres and displayed good attention, abstract reasoning, and appropriate affect.  She endorsed a depressed mood with disturbed sleep interrupted by nightmares, low energy, daytime fatigue, and diminished motivation, with irritability and panic attacks in crowded places.  She denied having any suicidal or homicidal ideation.  She isolated herself during periods of irritability.  Some obsessive behaviors were indicated, including frequently checking the locks in her house and "worrying about everything," but she indicated that she no longer obsessively cleaned the floors of her home.  

The Veteran in her hearing testimony in January 2014, and in written statements to include from her peers and family members, indicated that her anxiety disorder made her socially withdrawn, anxious in crowded environments, and easily given to bouts of irritability over relatively minor inconveniences or setbacks, which affected her ability to cope with normal stresses of daily living.  The Veteran stated that although her children stressed her out, she had a good relationship with her children and husband, and was able to get them ready in the morning for school.  She noted that she tried helping them with their homework but had difficulties concentrating.  She indicated that she had disturbed sleep, daily panic attacks, and difficulty concentrating her thoughts, which she believed prevented her from completing her scholastic studies and interfered with her ability to function in a work environment.  She did not engage in much social interaction outside of her immediate family, and when she did go out into public venues with her family it was deliberately during times of the day when there would be less likelihood of encountering crowds.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

First, the Board acknowledges that the evidence shows that the Veteran has symptoms that are included in the criteria for ratings lower than 50 percent such as anxiety, sleep impairment, depressed mood, periods of heightened stress, and varying frequencies of  panic attacks.  On both the March 2009 and July 2013 VA examinations the examiners opined that the Veteran was experiencing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, during the current appeal period the Veteran also had symptoms contemplated by the 50 percent rating criteria and the evidence overall more nearly approximates the criteria for occupational and social impairment with reduced reliability and productivity.  As discussed above, it is the impact of the symptoms on occupational and social functioning that determines the rating.  See Vazquez-Claudio, supra.

During the appeal period while there was a brief period when the Veteran did not experience frequent panic attacks as indicated on the March 2009 VA examination, overall the evidence shows that she has had frequent panic attacks as she reported that that she was always anxious and panicked in large crowds.  See December 2011 statement, January 2012 VA treatment record, July 2013 VA examination, and January 2014 Board hearing transcript.  The Veteran also had impaired abstract thinking and difficulty understanding complex commands as demonstrated by her inability to concentrate which prevented her from completing her scholastic studies in nursing school and helping her children with their homework.  These symptoms also interfered with her ability to function in a work environment.  See January 2014 hearing transcript.  Due to her anxiety she was also socially isolated and interacted only with her immediate family members.  See July 2013 VA examination and January 2014 Board hearing transcript.  
 
Only in one instance was her GAF score 65, which reflects some difficulty in social, occupational, or school functioning.  Otherwise her GAF score was 55, which is indicative of moderate difficulty in social, occupational, or school functioning, or 40, which is indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  Further, on VA examination in March 2009, the examiner opined that during times of intense physical pain, the Veteran's mood became significantly more impaired, rendering her unable to function effectively at her daily tasks.  See Mittleider v. Brown, 11Vet. App. 181 (1998) (which stipulates that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so).   Thus, resolving all  doubt in her favor, the Board finds that the evidence supports the assignment of a 50 percent rating for her psychiatric disorder.

However, at no point during the appeal period has the Veteran's overall symptomatology more nearly approximated the criteria for a 70 percent rating or higher.  While the evidence discussed above shows that the Veteran has experienced obsessional rituals, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective social relationships outside her family, medical and lay evidence of record presented above shows that her anxiety disorder is not manifested by most of the symptoms listed in the 70 percent criteria that would overall cause occupational and social impairment in most areas to include symptoms such as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

Crucially, the presence of certain symptoms is not necessarily determinative. These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 70 percent rating.  Rather, the findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with reduced reliability and productivity.  Notably, while the Veteran experienced panic attacks they were not nearly continuous that affected her ability to function as she was able to take care of her young children.  See March 2009 VA examination, January 2014 Board hearing.  The Veteran experienced irritability however she does not contend nor does the evidence show that it was unprovoked irritability that led to violence.  On VA examination in July 2013 the Veteran reported isolating herself during periods of irritability.  

As for GAF scores, there is one isolated instance of a GAF score of 40 in in January 2012, which is reflective of major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  Otherwise her GAF scores were 65 and 55, which is indicative at most of moderate difficulty and reflects some difficulty in social, occupational, or school functioning.  

The Board recognizes that the Veteran's symptoms caused some deficiencies in work, school and mood.  Although the Veteran has difficulty establishing and maintaining effective work and social relationships, she has a good relationship with her family.  Her judgment throughout the appeal period has been evaluated as good and there has been no impairment of thought process.  See March 2009 VA examination and July 2013 VA examination. 

A higher schedular rating of 100 percent also is not warranted as that rating requires evidence of total occupational and social impairment.  Neither the lay nor medical evidence of record discussed above shows that the Veteran has total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The fact that the Veteran maintains her role as wife, homemaker, and mother negates a finding of total social and occupational impairment.  She would not be able to successfully fulfill the duties associated with these roles if such impairment existed.  

In reaching this decision, the Board has considered the lay evidence.  The Board is fully aware that the Veteran is competent to report her symptoms, and that she has submitted credible statements as to her symptoms.  Here, the medical findings discussed directly address the criteria under which the Veteran's psychiatric disability is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that an evaluation in excess of 50 percent should be assigned.

Thus, considering the medical and lay evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating (but not higher) for anxiety disorder are approximated for the entire appeal period.  38 C.F.R. § 3.102.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above reflects that the symptoms of the Veteran's anxiety disorder are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's anxiety disorder that is not encompassed by the schedular rating assigned.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

In May 2014, the Board noted that the issue of entitlement to TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board in the May 2014 remand instructed that if TDIU was not granted the RO readjudicate the issue in the Supplemental Statement of the Case.  The AOJ did not comply with these instructions.  Further, the AOJ has not had an opportunity to recalculate the Veteran's combined rating in light of the Board's decision above to grant 50 percent for anxiety disorder nor has it had a chance to issue a Statement of the Case regarding an initial rating higher than 30 percent for chronic headaches.  However, for the purposes of effectuating the Veteran's TDIU claim efficiently, the Board will use the ratings provided by the AOJ.  As the TDIU claim is being granted in full, there is no prejudice to the Veteran to do so and any previous errors and omissions are harmless.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

The Veteran is service connected for the following disabilities: lumbar sprain rated 40 percent, anxiety disorder which has been rated 30 percent and in light of the favorable disposition herein is now rated 50 percent, chronic headaches rated 30 percent, comminuted fracture of right calcaneus and right first metatarsal status post reduction and internal fixation and traumatic arthritis of the right subtalar joint rated as 30 percent, right cervical radiculopathy with involvement of the right shoulder and right upper extremity rated as 20 percent, degenerative disc disease of the cervical spine rated as 20 percent, chronic right knee strain rated as 10 percent, and right heel scar rated as 10 percent.  She is in receipt of a combined 90 percent rating and thus the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities render her unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board acknowledges that the record does not include an opinion regarding the impact of the Veteran's service-connected disabilities on her employment.  However, the Court has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  

As a result of the Veteran's multiple service-connected disabilities she has had difficulties with her day to day responsibilities.  On VA examination in March 2009 the examiner noted that during times of intense physical pain her mood becomes significantly more impaired, rendering her unable to function effectively at daily tasks.  On VA examination in December 2011 the examiner opined that the Veteran's low back disability, cervical spine disability, right shoulder disability, and right foot disability prevented her from doing manual labor.  

In January 2012 a VA examiner also noted that the Veteran complained of anxiety, poor sleep, becoming overwhelmed with panic and trouble concentrating in nursing school.  In July 2013 VA records show that her concentration was poor and affected her daily functioning.  

A VA psychiatric examination in July 2013 shows that the Veteran stated that prior to her foot surgery, she was studying to be a registered nurse but had to stop her studies with only two semesters remaining to earn her nursing degree.  She also reported that she did security work at a race track during races, but that she stopped working after her foot surgery.  In January 2014 the Veteran testified that she had disturbed sleep, daily panic attacks, and difficulty concentrating her thoughts, which she believed prevented her from completing her scholastic studies and interfered with her ability to function in a work environment.  

In light of the above, the weight of the evidence shows that the severity of the multiple service-connected disabilities render the Veteran incapable of obtaining and retaining substantially gainful physical and sedentary employment.  Therefore in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An initial rating of 50 percent for the service-connected anxiety disorder NOS is granted for the entire appeal period, subject to the regulations governing the payment of monetary benefits.  

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

As explained in the Introduction, in the rating decision in May 2014, which implemented the May 2014 Board decision, service connection for chronic headaches was granted and an initial 30 percent rating was assigned.  In February 2015 the Veteran filed a notice of disagreement with the initial rating.  To date, a Statement of the Case has not been sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue of an initial rating higher than 30 percent for chronic headaches.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  
   
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


